Citation Nr: 0701486	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  00- 21 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 5, 
1999, for a 50 percent rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active military service from November 1943 to 
January 1946, from July 1950 to July 1951, from November 1952 
to March 1954, and from June 1954 to September 1954.  He 
served with reserve components from March 1948 to July 1950 
and from July 1951 to November 1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied an effective date 
earlier than June 23, 1999, for a 50 percent rating.  In June 
2004, the RO granted an earlier effective date of February 5, 
1999; however, the veteran maintains that an earlier 
effective date is warranted.  

In June 2005, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  In a rating decision issued in April 1998, the RO denied 
a claim for an increased rating for bilateral hearing loss 
disability and properly notified the veteran and his 
representative.  

2.  The veteran has not alleged error in the April 1998 final 
rating decision or prior final decisions on the matter.

3.  The RO received the veteran's request for an increased 
rating for bilateral hearing loss disability on June 23, 
1999.  

4.  The earliest-dated medical report that is dated within a 
year of June 23, 1999, and from which an increase in 
disability is ascertainable is dated February 5, 1999.  



CONCLUSION OF LAW

The criteria for an effective date earlier than February 5, 
1999, for a 50 percent rating for bilateral hearing loss 
disability are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.105, 3.157, 
3.400 (o) (2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in May 2003 and in June 2005.  These letters informed the 
veteran of what evidence is needed to substantiate the 
earlier effective date claim, what evidence he was 
responsible for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter subsequent to the initial 
adverse decision, which would normally require a remand for 
compliance.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  In this case, the Board did remand the case in June 
2005.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, the 
correct effective date for a disability rating is the only 
issue in contention and it has been developed extensively.  
Thus, no unfair prejudice will result from the Board's 
handling of the matter at this time.  

Earlier Effective Dates

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on [...] a claim for an 
increase, of compensation [...], shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110 (a) 
(West 2002).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110 (b) (2).  


Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Unless specifically provided.  On the basis of facts found.  
38 C.F.R. § 3.400 (a).

Increases  (1) General.  Except as provided in paragraph (0) 
(2) of this section and § 3.401 (b), date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o) (1).  

(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim. 38 C.F.R. 
§ 3.400(o) (2).  

The veteran requested an increased rating for hearing loss in 
a statement in support of claim received in June 1997.  At 
that time, the bilateral hearing loss disability was service-
connected, but rated 20 percent.  That request was denied in 
an April 1998 rating decision, which was properly issued to 
the veteran and his representative.  The veteran did not 
appeal and the decision became final.  No revision to the 
April 1998 decision may be made absent clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  The veteran has not alleged 
error in that or prior final decisions on the matter.  
Therefore, evidence received since the April 1998 decision 
was issued is the only evidence that may be considered in 
this claim.  

The veteran requested an increased rating in June 1999 and 
the RO received that claim on June 23, 1999.  Any effective 
date assigned that is based on that claim must be the date of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (o) (1).  Because entitlement statutes were 
already in effect, the later of these two dates is the date 
of claim.  

The next and only question remaining is whether there is any 
report from which an increase in disability was factually 
ascertainable dated within the one year period prior to June 
23, 1999.  If so, then the date of that report suffices as 
the date of claim.  38 U.S.C.A. § 5110 (b) (2); 38 C.F.R. 
§ 3.400(o) (2).  

The earliest-dated relevant evidence dated between June 23, 
1998, and June 23, 1999, is a February 5, 1999, VA audiology 
evaluation and outpatient treatment report.  The Board agrees 
with the RO that this report contains factual evidence of an 
increase in disability.  Thus, the February 5, 1999, VA 
audiometry evaluation and clinical report suffices as the 
date of the claim.  

This conclusion also comports with 38 C.F.R. § 3.157 (a).  
This section applies where a formal claim for compensation 
has been allowed, or disallowed for the reason that the 
disability is not compensable in degree.  38 C.F.R. § 3.157 
(b).  In this case, formal claims for compensation had been 
earlier allowed; however, other restrictions also apply, as 
noted in § 3.157(b) (1).  

38 C.F.R. § 3.157 (a) applies only where the report relates 
to examination or treatment of a disability for which service 
connection has been previously established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157 (b) (1).  In this case, the 
claim was received within a year of the examination report.  
Thus, under 38 C.F.R. § 3.157, and under § 3.400 (o) (2), the 
February 5, 1999, VA report may establish an earlier 
effective date for grant of an increased rating for bilateral 
hearing loss disability.  

After exhaustive search, no record dated between June 23, 
1998, and February 5, 1999, was located, although the veteran 
recalled VA treatment in January 1999.  During his hearing 
before the undersigned, he also testified that he received 
treatment in January 1998.  While this is certainly credible 
testimony, the prior claim for an increase was denied in 
April 1998 and he did not appeal that decision nor has he 
claimed clear and unmistakable error (hereinafter referred to 
as CUE) in that decision.  In his substantive appeal, he 
argued that he had submitted a prior claim for an increase in 
January 1998.  Thus, even if the veteran had received 
relevant treatment in January 1998 or had made a relevant 
claim in January 1998, the April 1998 rating decision finally 
decided that matter.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the 
evidence is against the claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim is therefore denied.  


ORDER

Entitlement to an effective date earlier than February 5, 
1999, for a 50 percent rating for bilateral hearing loss 
disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


